


EXHIBIT 10.3


SENIOR MANAGEMENT BONUS PLAN
 
Effective January 1, 2011
 
The Senior Management Bonus Plan (the “Plan”) provides bonuses to certain
members of the Company’s senior management team. Such bonuses are based 50
percent upon the Company’s annual gross margin dollars and 50 percent upon the
Company’s adjusted EBITDA, which is calculated based upon the Company’s
accounting practices, consistently applied and upon GAAP standards applicable to
the Company.
 
The Company’s Compensation Committee has identified eligible members of senior
management and established annual gross margin dollar and adjusted EBITDA goals
for the upcoming plan year on an annual basis.  The Company’s Board of Directors
and the Compensation Committee of the Board reserve the right to modify,
terminate or suspend this plan at any time in the Board or Committee’s sole
discretion.
 


Percentage of Goal Annual Gross Margin Dollar and Adjusted EBITDA
Percentage of Goal Annual Gross Margin Dollar and Adjusted EBITDA portion of
Target Bonus
Less than 75%
0%
75% to < 85%
20%
85% to < 100%
50%
100% to < 110%
100%
110% to  < 120%
110%
120% to < 130%
120%
130% to < 140%
130%
140% to < 150%
140%
150% to < 160%
150%
160% to < 170%
160%
170% to < 180%
170%
180% to < 190%
180%
190% to < 200%
190%
Over 200%
200%



The following process documents how bonus payouts are to be calculated:  (1)
actual gross margin dollar performance for 2011 is compared to targeted gross
margin dollar performance for 2011, (2) the percentage payout associated
with that gross margin dollar performance is multiplied by the named executive’s
target bonus amount, then multiplied by the portion of the payout associated
with gross margin dollars (50%), (3) actual adjusted EBITDA performance for 2011
is compared to targeted adjusted EBITDA performance for 2011, (4) the percentage
payout associated with that adjusted EBITDA performance is multiplied by the
named executive’s target bonus amount, then multiplied by the portion of the
payout associated with adjusted EBITDA (50%), then (5) the numbers generated in
steps (2) and (4) are added together to generate the total bonus payout.


“Adjusted EBITDA” as used by the Compensation Committee equals the Company’s
earnings before all interest, tax, depreciation, amortization and stock-based
expenses but after payment of non-equity based employee bonuses.

